By the Court,
Cole, J.
It was clearly proper for the plaintiff in, error to show, by any legal and competent testimony, that the defendants approved of the taking of the goods‘in- the attach-rnent suits, which goods he claimed as his. The connection of the defendants with the alleged trespassers was- a most -material point in his, case, and he.had :to establish,that fact,..in order to entitle him to recover in the action. He,--therefore, very properly proposed to show, by the witness .Waite, that they had approved of the seizure of-the goods, but the -evidence was objected to, and ruled out. . . '.
IJpon wbat principle the evidence was held to be inadmissible, we are not informed.. But the ruling-of the court cannot be sustained.
The-reply given by the defendant in error -to this view of the case is, that the testimony of Waite upon this point was merely cumulative; that the connection of the defendants with the original seizure was established beyond all ■ question by other evidence in the case, and that such evidence was clear and uncon-tradicted, and that, therefore, the rejection of Waite’s testimony could have worked no injury to the plaintiff. We-do not so regard it. Furthermore, it is impossible to tell what view the jury took of the case, and upon what ground they based their verdict; whether, from the testimony, they were led to the conclusion that the sale from George W. Gillett to the plaintiff, -was-made for the purpose of .hindering and delaying the creditors of the former from collecting their demands, and, hence, was fraudulent and void ; or whether they were not satisfied, from the testimony introduced, that the defendants were liable, not having counseled, *437advised or approved of the taking of tke goods upon the writs of attachmment, we have no means of knowing.
It is sufficient to say, that the testimony offered was relevant and proper, and its rejection might have prejudiced the plaintiff’s case.
It is very easy to see from the bill of exceptions, meagre as it is, that the defendants strongly contested the fact of their connection with the taking of the goods. That is apparent from the whole case, and more especially, from the objection made to the question asked Waite, the sole object of which was to prove this very fact.
Before dismissing this case from our consideration, we deem it proper to make some remarks upon the practice adopted in preparing this bill of exceptions. The bill of exceptions shows that a number of questions were asked witnesses, which were objected to by the plaintiff, and the objection overruled, and the witnesses permitted to answer; but not one word of these answers is set forth in the bill of exceptions, although the ruling of the court, in admitting the testimony, is assigned for error thereon. If a party objects to a question, and is overruled, if he wishes to avail himself of exceptions in a court of review, he should set forth the answer in a bill of exceptions, in order that we may see that he was prejudiced by the answer given.
It is quite obvious that an improper question may be put to. a witness, and the witness be permitted to answer, under an objection, when his answer was entirely harmless.
Eeeling compelled to grant a new trial, on account of the rejection of proper testimony, we do not deem it necessary to pass upon the other points made on the argument of this cause.
Judgment of the Circuit Court is reversed, with costs, and a new trial ordered.